                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

F.P. DEVELOPMENT, LLC,

      Plaintiff/Counter-Defendant,
                                           Case No. 18-CV-13690
vs.                                        HON. GEORGE CARAM STEEH

CHARTER TOWNSHIP
OF CANTON,

      Defendant/Counter-Plaintiff.

__________________________/

       ORDER GRANTING DEFENDANT/COUNTER-PLAINTIFF’S
        MOTION FOR ENGLARGMENT OF TIME (ECF No. 25)
                  and SCHEDULING ORDER

      On July 16, 2019, this court entered a scheduling order setting forth a

briefing schedule for the filing of dispositive motions. Pursuant to that

order, cross-motions were due to be filed on September 30, 2019. On that

date, Plaintiff/Counter-Defendant F.P. Development, LLC timely filed its

motion for summary judgment. On that same day, Defendant/Counter-

Plaintiff Charter Township of Canton filed a motion for a one-week

extension of time to file its dispositive motion on the grounds that there

have been personnel changes in the office causing case reassignments

that have added to her already busy litigation docket. Plaintiff opposes the

extension on the grounds that it also has a busy litigation docket, discovery
                                     -1-
closed three months ago, and allowing the eleventh-hour extension will

prejudice Plaintiff because Defendant will have the benefit of Plaintiff’s

argument for seven days before filing its opening brief. While the court is

certainly sympathetic to Plaintiff who met the court’s scheduling deadlines

and was deprived of the benefit Defendant now seeks, Defendant has

demonstrated good cause for the extension sought and Defendant’s motion

for an enlargement of time (ECF No. 25) is GRANTED. No further

extensions on Defendant’s behalf shall be considered. The new briefing

schedule is as follows:

      As to Plaintiff’s motion for summary judgment (ECF No. 26):

      Defendant’s Response is to be filed by October 30, 2019
      Plaintiff’s Reply is to be filed by November 27, 2019.

      As to Defendant’s motion for summary judgment which must be filed

by October 7, 2019:

      Plaintiff’s Response is to be filed by November 6, 2019
      Defendant’s Reply is due by December 4, 2019.

Oral argument shall be heard on January 23, 2020 at 10:00 a.m.

      IT IS SO ORDERED.

Dated: October 7, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE



                                      -2-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
    October 7, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                          -3-
